UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December29, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 001-34747 SPANSION INC. (Exact name of registrant as specified in its charter) Delaware 20-3898239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 915 DeGuigne Drive P.O. Box 3453 Sunnyvale, CA 94088 (408) 962-2500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Securities registered pursuant to Section12(b) of the Act: Title of each class (Name of each exchange on which registered) ClassA Common Stock, $0.001 par value per share New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☒
